      Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
SUC DINH VU and THANH NGA PHAM,                      )
                                                     )
                       Defendants.                   )

                                            COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendants SUC DINH VU and THANH NGA PHAM, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,



                                                 1
      Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 2 of 11



grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, SUC DINH VU (hereinafter “SUC DINH VU”), is an individual who

transacts business in the State of Texas and within this judicial district.

       8.      Defendant, SUC DINH VU, may be properly served with process via service, to

wit: 16822 Forest Bend Avenue, Friendswood, TX 77546-4138.

       9.      Defendant, THANH NGA PHAM (hereinafter “THANH NGA PHAM”), is an

individual who transacts business in the State of Texas and within this judicial district.

       10.     Defendant, THANH NGA PHAM, may be properly served with process via

service, to wit: 16822 Forest Bend Avenue, Friendswood, TX 77546-4138.

                                   FACTUAL ALLEGATIONS

       11.     On or about August 31, 2019, Plaintiff was a customer at “L&R Creations

Boutique” a business located at 1018 Pasadena Blvd., Pasadena, TX 77506, referenced herein as

“L&R Creations”.

       12.     L&R Creations is located on the Property owned by Defendants, SUC DINH VU



                                                  2
      Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 3 of 11



and THANH NGA PHAM.

          13.   SUC DINH VU and THANH NGA PHAM are the owners or co-owners of the

real property and improvements that L&R Creations is situated upon and that is the subject of

this action, referenced herein as the “Property.”

          14.   Plaintiff lives 13 miles from L&R Creations and the Property.

          15.   Plaintiff’s access to the business(es) located 1018 Pasadena Blvd., Pasadena, TX

77506, Harris County Property Appraiser’s account number 0650330000054 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant, SUC

DINH VU and THANH NGA PHAM, are compelled to remove the physical barriers to access

and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

          16.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property is accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property is made accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          17.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.



                                                    3
      Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 4 of 11



       18.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).


                                                  4
     Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 5 of 11




       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Property is a public accommodation and service establishment.

       25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       26.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in



                                                5
      Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 6 of 11



his capacity as a customer of the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       30.     Defendants, SUC DINH VU and THANH NGA PHAM, have discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       31.     Defendants, SUC DINH VU and THANH NGA PHAM, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendants, SUC

DINH VU and THANH NGA PHAM, are compelled to remove all physical barriers that exist at

the Property, including those specifically set forth herein, and make the Property accessible to



                                                 6
      Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 7 of 11



and usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     All of the accessible parking space signs are not at the proper height in violation

               of Section 502.6 of the 2010 ADAAG standards. This violation made it difficult

               for Plaintiff to locate an accessible parking space.

       (ii)    Due to a failure to enact an adequate policy of maintenance, one of the accessible

               parking space signs is faded to where it is difficult to see that it is a sign

               identifying an accessible parking space, this is a violation of section 502.6 of the

               2010 ADAAG standards. This violation made it difficult for Plaintiff to locate an

               accessible parking space.

       (iii)   For the accessible parking space closest to the Check-N’Go Store, the access aisle

               to the accessible parking space is not level due to the presence of an accessible

               ramp in the access aisle in violation of Section 502.4 of the 2010 ADAAG

               standards. This violation made it dangerous and difficult for Plaintiff to exit and

               enter their vehicle while parked at the Property.

       (iv)    For the accessible parking space closest to the Check-N’Go Store, accessible curb

               ramp is improperly protruding into the access aisle of the accessible parking space




                                                 7
Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 8 of 11



          in violation of Section 406.5 of the 2010 ADAAG Standards. This violation

          made it difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (v)      There is an excessive vertical rise exceeding 1 inch at the base of the accessible

          ramp servicing the accessible parking space closest to the Check-N’Go Store in

          violation of Section 303.2 and 405.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access public features of

          the Property.

 (vi)     The ramp side flares of the accessible ramp servicing the accessible parking space

          closest to the Check-N’Go Store have a slope in excess of 1:10 in violation of

          Section 406.3 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access the units of the Property.

 (vii)    The Property lacks an accessible route from the sidewalk to the accessible

          entrances of the Property in violation of Section 206.2.1 of the 2010 ADAAG

          standards. This violation made it difficult for Plaintiff to access the units of the

          Property.

 (viii)   All units of the Property have a doorway threshold with a vertical rise in excess of

          1/2" and does not contain a bevel with a maximum slope of 1:2 in violation of

          Section 404.2.5 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to access the units of the Property.

 (ix)     The maneuvering clearances of the accessible entrances to all the units in the

          Property are not level in violation of 404.2.4.4 of the 2010 ADAAG Standards.

          This violation made it difficult and dangerous for Plaintiff to enter the units of the

          Property.



                                             8
        Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 9 of 11



         (x)   The accessible parking spaces near Units 120 and 150 do not have a properly

               marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

               standards. This violation made it dangerous and difficult for Plaintiff to access the

               accessible entrances of the Property.

         33.   The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

         34.   Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

         35.   The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

         36.   All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

         37.   Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

         38.   Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants, SUC

DINH VU and THANH NGA PHAM, have the financial resources to make the necessary

modifications as the property is valued at $1,088,948.00 according to the County Property

Appriaser.

         39.   Upon information and good faith belief, the Property have been altered since

2010.



                                                 9
     Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 10 of 11



       40.        In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.        Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, SUC DINH VU and THANH NGA PHAM, are required to remove the physical

barriers, dangerous conditions and ADA violations that exist at the Property, including those

alleged herein.

       42.        Plaintiff’s requested relief serves the public interest.

       43.        The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, SUC DINH VU and THANH NGA PHAM.

       44.        Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, SUC DINH VU and THANH NGA PHAM, pursuant to 42 U.S.C. §§

12188 and 12205.

       45.        Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, SUC DINH

VU and THANH NGA PHAM, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)        That the Court find Defendant, SUC DINH VU, in violation of the ADA and

                  ADAAG;

       (b)        That the Court find Defendant, THANH NGA PHAM, in violation of the ADA

                  and ADAAG;

       (c)        That the Court issue a permanent injunction enjoining Defendants, SUC DINH



                                                    10
Case 4:19-cv-03462 Document 1 Filed on 09/13/19 in TXSD Page 11 of 11



       VU and THANH NGA PHAM, from continuing their discriminatory practices;

 (d)   That the Court issue an Order requiring Defendants, SUC DINH VU and THANH

       NGA PHAM, to (i) remove the physical barriers to access and (ii) alter the subject

       Property to make it readily accessible to and useable by individuals with

       disabilities to the extent required by the ADA;

 (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (f)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: September 13, 2019.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        11
